 Case 3:17-cv-01375-DMS-MDD Document 597 Filed 02/14/19 PageID.32273 Page 1 of 5


 1
 2
 3
 4
 5
 6
 7                          UNITED STATES DISTRICT COURT
 8                         SOUTHERN DISTRICT OF CALIFORNIA
 9
10   QUALCOMM INCORPORATED,                             Case No.: 17cv1375 DMS-MDD
11                                     Plaintiff,
                                                        AMENDED CASE MANAGEMENT
12   v.                                                 ORDER REGULATING
                                                        DISCOVERY AND OTHER
13   APPLE INCORPORATED,
                                                        PRETRIAL PROCEEDINGS IN A
14                                   Defendant.         PATENT CASE
                                                        [ECF NO. 537]
15
16   APPLE INCORPORATED,
17                           Counter Claimant,
18   v.
19   QUALCOMM INCORPORATED,
20                          Counter Defendant.
21
22         On January 18, 2019, the parties filed a Joint Motion to Modify Case Management
23   Order. (ECF No. 537). The Court finds good cause to grant joint motion, accordingly, IT
24   IS HEREBY ORDERED:
25         1.    All fact discovery shall be completed by all parties on or before February 15,
26   2019. “Completed” means that all discovery under Rules 30-36 of the Federal Rules of
27   Civil Procedure, and discovery subpoenas under Rule 45, must be initiated a sufficient
28   period of time in advance of the cut-off date, so that it may be completed by the cut-off

                                                    1
                                                                              17cv1375 DMS-MDD
 Case 3:17-cv-01375-DMS-MDD Document 597 Filed 02/14/19 PageID.32274 Page 2 of 5


 1   date, taking into account the times for service, notice, and response as set forth in the
 2   Federal Rules of Civil Procedure, and any motions and the resolution of any discovery
 3   disputes. All disputes concerning discovery shall be brought to the attention of the
 4   Magistrate Judge no later than thirty (30) days following the date upon which the event
 5   giving rise to the discovery dispute occurred. Counsel shall meet and confer pursuant to
 6   the requirements of Federal Rule of Civil Procedure 26 and Civil Local Rule 26.1(a).
 7   Counsel are to comply with the chambers rules of the Magistrate Judge in bringing
 8   discovery before the court.
 9         2.     On or before February 15, 2019, all parties shall exchange with all other
10   parties a list of all expert witnesses expected to be called at trial. The list shall include the
11   name, address, and telephone number of the expert and a brief statement identifying the
12   subject areas as to which the expert is expected to testify. The list shall also include the
13   normal rates the expert charges for deposition and trial testimony. On or before February
14   20, 2019, any party may supplement its designation in response to any other party’s
15   designation so long as that party has not previously retained an expert to testify on that
16   subject.
17         3.     Each expert designated by a party shall prepare a written report to be provided
18   to all other parties no later than February 22, 2019, containing information required by
19   Federal Rule of Civil Procedure 26(a)(2)(A) and (B). Except as provided below, any party
20   that fails to make these disclosures shall not, absent substantial justification, be permitted
21   to use evidence or testimony not disclosed at any hearing or at the time of trial. In addition,
22   the Court may impose sanctions as permitted by Federal Rule of Civil Procedure 37.
23         4.     Any party, through any designated expert, shall in accordance with Federal
24   Rules of Civil Procedure 26(a)(2)(D) and 26(e)(2), supplement any of its expert reports
25   regarding evidence intended solely to contradict or rebut evidence on the same subject
26   matter identified in an expert report submitted by another party. Any such supplemental
27   reports are due on or before March 22, 2019.
28         5.     Expert discovery shall be completed by all parties on or before April 5, 2019.

                                                     2
                                                                                    17cv1375 DMS-MDD
 Case 3:17-cv-01375-DMS-MDD Document 597 Filed 02/14/19 PageID.32275 Page 3 of 5


 1         6.     All other dispositive motions, including those addressing Daubert issues, shall
 2   be FILED on or before April 12, 2019. Please be advised that counsel for the moving party
 3   must obtain a motion hearing date from the law clerk of the judge who will hear the motion.
 4   Failure of counsel to timely request a motion date may result in the motion not being heard.
 5         7.     Briefs or memoranda in support of or in opposition to any pending motion
 6   shall not exceed twenty-five (25) pages in length without permission of the judge or
 7   magistrate judge who will hear the motion. No reply memorandum shall exceed ten (10)
 8   pages without leave of the judge or magistrate judge who will hear the motion.
 9         8.     Pursuant to Local Civil Rule 16.3, all party representatives and claims
10   adjusters for insured defendants with full and unlimited authority to negotiate and enter
11   into a binding settlement, as well as the principal attorney(s) responsible for the litigation,
12   must be present and legally and factually prepared to discuss and resolve the case at the
13   mandatory settlement conference. Retained outside corporate counsel shall not appear on
14   behalf of a corporation as the party who has the authority to negotiate and enter into a
15   settlement. Failure to attend the conference or obtain proper excuse will be considered
16   grounds for sanctions.
17         9.     Counsel shall submit their Memoranda of Law or Contentions of Fact on or
18   before May 17, 2019.
19         10.    All parties or their counsel shall fully comply with the Pretrial Disclosure
20   requirements of Fed. R. Civ. P. 26(a)(3) on or before May 17, 2019. Failure to comply
21   with these disclosures requirements could result in evidence preclusion or other sanctions
22   under Fed. R. Civ. P. 37.
23         11.    Pursuant to Local Civil Rule 16.1(f)(4), on or before May 24, 2019, the parties
24   shall meet and confer to comply with the provisions of that section and prepare a proposed
25   pretrial order in accordance with Local Rule 16.1(f)(6)(c), and containing the following:
26                a.     A joint neutral statement to be read to the jury, not in excess of one
27   page, of the nature of the case and the claims and defenses.
28                b.     A list of the causes of action to be tried, referenced to the Complaint.

                                                    3
                                                                                   17cv1375 DMS-MDD
 Case 3:17-cv-01375-DMS-MDD Document 597 Filed 02/14/19 PageID.32276 Page 4 of 5


 1   For each cause of action, the order shall succinctly list the elements of the claim, damages
 2   and any defenses. A cause of action in the Complaint which is not listed shall be dismissed
 3   with prejudice.
 4                c.      A list, in alphabetical order, of:
 5                       i.      Each witness counsel actually expect to call at trial with a brief
 6                               statement, not exceeding four sentences, of the substance of the
 7                               witnesses’ testimony.
 8                      ii.      Each expert witness counsel actually expect to call at trial with a
 9                               brief statement, not exceeding four sentences, of the substance of
10                               the expert witnesses’ testimony.
11                     iii.      Additional witnesses, including experts, counsel do not expect to
12                               call at this time but reserve the right to call at trial along with a
13                               brief statement, not exceeding four sentences, of the substance of
14                               the witnesses’ testimony.
15                d.      A list of:
16                       i.      All exhibits that counsel actually expect to offer at trial with a
17                               one-sentence description of the exhibit. All exhibits are to be
18                               identified numerically, plaintiff starting with “1” and defendant
19                               beginning with an agreed upon numerical designation.
20                      ii.      All other exhibits that counsel do not expect to offer at this time
21                               but reserve the right to offer if necessary at trial with a one-
22                               sentence description of the exhibit.
23                e.      A statement of all facts to which the parties stipulate. This statement
24   shall be on a separate page and will be read to and provided to the jury.
25                f.      A list of all deposition transcripts by page and line, or videotape
26   depositions by section, that will be offered at trial.
27                g.      Counsel will note any objections they have to any other parties’ Fed. R.
28   Civ. P. 26 (a)(3) Pretrial Disclosures.

                                                     4
                                                                                    17cv1375 DMS-MDD
 Case 3:17-cv-01375-DMS-MDD Document 597 Filed 02/14/19 PageID.32277 Page 5 of 5


 1            The Court encourages the parties to consult with the assigned magistrate judge to
 2   work out any problems in preparation of the proposed pretrial order. Judge Sabraw will
 3   entertain any questions concerning the conduct of the trial at the pretrial conference.
 4            27.   Counsel for plaintiff will be responsible for preparing the pretrial order and
 5   arranging the meetings of counsel pursuant to Civil Local Rule 16.1(f)(6)(a). On or before
 6   May 31, 2019, plaintiff’s counsel must provide opposing counsel with the proposed pretrial
 7   order for review and approval. Opposing counsel must communicate promptly with
 8   plaintiff’s attorney concerning any objections to form or content of the pretrial order, and
 9   both parties should attempt promptly to resolve their differences, if any, concerning the
10   order.
11            28.   The proposed final pretrial conference order, including objections counsel
12   have to any other party’s Fed. R. Civ. P. 26(a)(3) Pretrial Disclosures shall be prepared,
13   served and lodged with Judge Sabraw’s chambers on or before June 7, 2019, and shall be
14   in the form prescribed in and in compliance with Local Rule 16.1(f)(6)(c). Counsel shall
15   also bring a court copy of the pretrial order to the pretrial conference.
16            29.   The final pretrial conference shall be held before Judge Sabraw, United States
17   District Court Judge, on June 14, 2019 at 10:30 a.m., during which time the Court will
18   address the submission of motions in limine, trial briefs, proposed voir dire and jury
19   instructions. The trial is scheduled to commence on July 15, 2019, at 9:00 a.m.
20            30.   The dates and times set forth herein will not be modified except for good cause
21   shown.
22            31.   Plaintiff’s counsel shall serve a copy of this order on all parties that enter this
23   case hereafter.
24            IT IS SO ORDERED.
25   Dated: February 13, 2019
26
27
28

                                                      5
                                                                                     17cv1375 DMS-MDD
